Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
	All of the most germane disclosures encountered during the Examiner’s search were commonly-assigned.  The ISA makes a determination that WO 2013/102099 constitutes a foundation for the rejection of the claims but the Examiner disagrees at least for the reason that, whereas the reference discloses a multilayer construct comprising a polymer base, a treated nanosilica primer layer that confers upon the polymer base the ability to form siloxane bonds with a hydrophilic topcoat, and a topcoat derived from silanes bearing ionic/zwitterionic groups, there is no indication that the nanosilica primer contains a contribution from a compound that furnishes a polyvalent metal cation salt nor could the Examiner find in the prior art a disclosure motivating one of ordinary skill to modify the teachings of the ‘099 document such that the an equivalent additive is admixed with the nanosilica particles upon forming a primer layer.
	U.S. 2013/0164730 teaches another very similar multi-layered product comprising a polymer substrate first coated with one of the nanosilica dispersions outlined in Table 3 and, thereafter, a hydrophilic layer-forming materials [0067+,0156] is applied.  The hydrophilic layer in combination with the texture imparted by the nanosilica layer renders the top layer superhydrophilic.  As before, there is no mention of the incorporation of a polyvalent metal cation salt.  
	WO 2018/236593 represents yet another disclosure directed to a composite product comprised of similarly-constituted layers including the acrylic hardcoat layer.  The primer layer comprises organic polymer core-silica shell nanoparticles (page 14, lines 8+) and the shell can be organo-modified (page 13, lines 35+ and page 16, lines 8+).  The corresponding pending U.S. application 16/619,363 would be a foundation for a non-statutory double patenting rejection except that it too fails to contemplate the presence of a polyvalent metal cation salt in the primer layer.
	Other references of interest that suffer the same shortcoming, and others in some instances, include U.S. 2012/0273000 and WO 2011/084661.

	The references cited herein are considered to be the most germane available.  Inasmuch as they fail to even render obvious the instant invention as disclosed, claims 1-15 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 23, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765